  Case 2:19-cv-00986-FMO-SK Document 40 Filed 06/12/19 Page 1 of 1 Page ID #:525

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.          CV 19-0986 FMO (SKx)                                Date     June 12, 2019
 Title             Mark DalPoggetto v. Wirecard AG, et al.




 Present: The Honorable          Fernando M. Olguin, United States District Judge
          Vanessa Figueroa                                None                             None
                Deputy Clerk                    Court Reporter / Recorder                Tape No.
           Attorney Present for Plaintiff(s):                Attorney Present for Defendant(s):
                      None Present                                      None Present
 Proceedings:              (In Chambers) Order Re: Ex Parte Application

        Having considered the briefing filed with respect to lead plaintiff Lawrence Gallagher’s
(“plaintiff”) Ex Parte Application for Leave to Effect Electronic Service[] (Dkt. 38, “Application”), the
Application (Document No. 38) is granted in part and denied in part as set forth herein. Plaintiff
shall effect service of process no later than September 9, 2019. Service must be made in
accordance with Federal Rule of Civil Procedure 4. The court notes that it will not sanction
alternative means of service absent a showing that plaintiff has been diligent in attempting to effect
service through the traditional methods allowed under law. See In re Ex Parte Application, 2016
WL 6025155, *2 (N.D. Cal. 2016) (“Courts are more inclined to grant such alternative service
where the serving party has provided sufficient evidence of its earlier diligence in attempting to
effectuate personal service.”).         The court further notes that, absent extraordinary
circumstances, it will not grant further extensions of time.




                                                                                   00      :      00
                                                         Initials of Preparer             vdr




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                Page 1 of 1
